Citation Nr: 0809115	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  99-06 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date earlier than March 29, 1996, 
for the grant of service connection for postoperative 
residuals of a renal transplant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The veteran served on active duty from December 1958 to March 
1962.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Boston, Massachusetts, 
Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran had a hearing before the Board in March 2001 with 
a Veterans Law Judge who is no longer employed by the Board.  
The law requires that the Veterans Law Judge who conducts a 
hearing on an appeal must participate in any decision made on 
that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. 
§ 20.707 (2007).  

In February 2008, the veteran was informed of the above and 
was offered an opportunity to have another hearing before the 
Board.  The veteran has submitted a written statement 
requesting to appear for a hearing before a traveling section 
of the Board.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before 
a traveling section of the Board and 
inform him of the date and time of such 
hearing.  If the veteran ultimately 
decides he does not desire a hearing, he 
should withdraw the request in writing to 
the RO/AMC.  The matter should then be 
returned to the Board in accordance with 
applicable procedures.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

